Citation Nr: 0910903	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-22 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for degenerative joint 
disease of the left knee.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1952 to January 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2007, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDINGS OF FACT

1. In April 2005, the RO denied to reopen the claim of 
service connection for degenerative joint disease of the left 
knee; the Veteran did not appeal the denial of the claim and 
the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in April 2005 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for degenerative joint disease of the left 
knee.  

3. In October 1998, the RO denied the claim of service 
connection for tinnitus; the Veteran did not appeal the 
denial of the claim and the rating decision became final.

4. The additional evidence presented since the rating 
decision by the RO in October 1998 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for tinnitus.  



CONCLUSIONS OF LAW

1. The rating decision in April 1995 by the RO, which denied 
to reopen the claim of service connection for degenerative 
joint disease of the left knee, became final.  38 U.S.C.A. § 
7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in April 1995, which denied to reopen the 
claim of service connection for degenerative joint disease of 
the left knee is not new and material, and the claim of 
service connection for degenerative joint disease of the left 
knee is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3. The rating decision in October 1998 by the RO, denying the 
service connection claim for tinnitus, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

4. The additional evidence presented since the rating 
decision by the RO in October 1998, denying service 
connection for tinnitus is not new and material, and the 
claim of service connection for tinnitus is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2006 and in October 2006.  The notice included 
the type of evidence needed to reopen the claim of service 
connection, namely, new and material evidence, and evidence 
pertaining to the reason the claims were previously denied, 
as well as the type of evidence needed to substantiate the 
underlying claims of service connection, namely, evidence of 
a current disability; evidence of an injury or disease in 
service or an event in service, causing or aggravating injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or 
authorize VA to obtain the records on his behalf.  The 
Veteran was notified of the provisions for the effective date 
of a claim and for the degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (new and material evidence 
necessary to reopen a service connection claim element of new 
and material evidence) and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and that is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Degenerative Joint Disease of the Left Knee 

In a rating decision in April 2005, the RO continued to deny 
to reopen the claim of service connection for degenerative 
joint disease of the left knee on the grounds that new and 
material evidence was not presented.  After the Veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the adverse 
determination, and the rating decision became final based on 
the evidence of record at the time.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
April 2005 consisted of the following evidence.  Service 
treatment records are negative for complaints, findings, 
history, or treatment of degenerative joint disease of the 
left knee. 

On VA examination in December 1997, the Veteran complained of 
left knee pain and had a diagnosis of degenerative joint 
disease of the left knee.  

VA records from October 2000 to November 2004 show that on 
multiple occasions the Veteran was treated for degenerative 
joint disease of the left knee.  

Records from William Beaumont Army Medical Center from 
November 2003 to January 2005 show treatment for degenerative 
joint disease of the left knee.  In June 2004, it was noted 
that the Veteran's degenerative joint disease of the left 
knee could have started at the same time as his right hip 
pain in 1952.  In August 2004, the Veteran had a total left 
knee replacement.  

Additional Evidence

The additional evidence presented since the rating decision 
in April 2005 consists of the following exhibits:

Exhibit (1) consists of VA records from October 2001 to 
November 2006, which show a history of total knee replacement 
and degenerative joint disease of the left knee.  The 
evidence is not new and material as it is cumulative and 
redundant.  It is cumulative in that it is supporting 
evidence of previously considered evidence, namely, the 
Veteran's total left knee replacement surgery and left knee 
degenerative joint disease, which has been previously 
considered and rejected by the RO in April 2005.  It is 
redundant in that some of the records are repetitive of 
evidence previously considered.  And cumulative and redundant 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.

Exhibit (2) consists of an opinion from William Beaumont Army 
Medical Center in June 2004, which indicates the Veteran's 
degenerative joint disease of the left knee could have 
started at the same time as his right hip pain in 1952.  This 
evidence is not new and material because it is redundant, 
that is, it is repetitive of evidence previously considered.  
And redundant evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156.  

Exhibit (3) consists of records from William Beaumont Army 
Medical Center from March 2003 to January 2006, which show 
degenerative joint disease of the left knee and left total 
knee arthroplasty in August 2004.  The evidence is not new 
and material as it is cumulative and redundant.  

It is cumulative in that it is supporting evidence of 
previously considered evidence, namely, the Veteran's total 
left knee replacement surgery and left knee degenerative 
joint disease, which has been previously considered and 
rejected by the RO in April 2005.  It is redundant in that it 
is repetitive of evidence previously considered.  And 
cumulative and redundant evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

Exhibit (4) consists of a VA examination in December 2006, 
which shows left knee replacement with good position of 
prosthesis.  The examiner was of the opinion that the 
Veteran's severe osteoarthritis of the left knee is most 
likely due to age and being a truck driver for thirty one 
years, and is not secondary to his two years in service.  As 
this medical evidence opposes, rather than supports the 
Veteran's claim, it does not raise a reasonable possibility 
of substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.

To the extent the Veteran's statements and testimony are 
offered as evidence of a nexus between the his degenerative 
joint disease of the left knee and service, including guard 
duty during service, where, as here, there is a question of 
medical causation, where a lay assertion of medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is needed to reopen 
the claim. 

Competent evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay 
person, the Veteran is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  

For these reasons, the Board rejects the Veteran's statements 
and testimony as competent evidence to reopen the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



As the additional evidence is not new and material, the claim 
of service connection for degenerative joint disease of the 
left knee is not reopened, and the 
benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Tinnitus

In a rating decision in October 1998, the RO denied service 
connection for tinnitus on the grounds that service treatment 
records and post-service medical records did not show 
tinnitus.  After the Veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination, and the rating 
decision became final based on the evidence of record at the 
time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
October 1998 consisted of the following evidence.  

Service treatment records are negative for any complaint, 
finding, history, or treatment of tinnitus.  On VA 
examination in December 1997, the Veteran had a diagnosis of 
tinnitus.  On VA examination in January 1998, the Veteran 
reported ringing in both ears, which began ten years earlier.  

Additional Evidence

The additional evidence, presented since the rating decision 
in October 1998 consists of VA records, which show that in 
May 2006, the Veteran complained of ringing in his ears.  The 
evidence is not new and material as it is cumulative, that 
is, supporting evidence of previously considered evidence, 
namely, that the Veteran had ringing in his ears, which has 
been previously considered and rejected by the RO, in October 
1998.  And cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156.



To the extent the Veteran's statements and testimony are 
offered as evidence of a nexus between tinnitus and service, 
where, as here, there is a question of medical causation, 
where a lay assertion of medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is needed to reopen the claim. 

Competent evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay 
person, the Veteran is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.

For these reasons, the Board rejects the Veteran's statements 
and testimony as competent evidence to reopen the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for tinnitus is not reopened, and the 
benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for degenerative joint disease of 
the left knee is not reopened, and the appeal is denied.  

As new and material evidence has not been presented, the 
claim of service connection for tinnitus is not reopened, and 
the appeal is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


